UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2498



REGINALD D. EVANS,

                                              Plaintiff - Appellant,

          versus


TIME WARNER CABLE, INCORPORATED; TIME WARNER
CABLE, South Carolina Division,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-04-1003-3-17BC)


Submitted:   April 27, 2005                   Decided:   May 16, 2005


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. Frank Rogers Ellerbe, III,
ROBINSON, MCFADDEN & MOORE, PC, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Reginald D. Evans appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his complaint pursuant to 47 U.S.C. § 532 (2000) for lack of

subject matter jurisdiction.      We have reviewed the record and find

no reversible error.      Accordingly, we affirm on the reasoning of

the   district   court.     See   Evans   v.   Time   Warner   Cable,   No.

CA-04-1003-3-17BC (D.S.C. filed Nov. 4, 2004 & entered Nov. 5,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -